MEMORANDUM **
Jorge Felix-Ramirez appeals the sentence imposed following his guilty plea to unlawful reentry of a deported alien in violation of 8 U.S.C. § 1326. Felix-Ramirez contends that his sentence in excess of two years, based on a sentencing enhancement under 8 U.S.C. § 1326(b)(2) for a prior drug trafficking conviction, is illegal and violated his Sixth Amendment rights under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). As Felix-Ramirez acknowledges, his contention has been rejected by this court. See United States v. Quintana-Quintana, 383 F.3d 1052 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.